Citation Nr: 1617718	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to January 31, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  He is a recipient of the Combat Infantryman Badge and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for PTSD.  The RO in Newark, New Jersey, currently has jurisdiction of the claim.  

In December 2008, a Decision Review Officer (DRO) Decision granted service connection for PTSD and assigned a 50 percent disability rating, effective February 29, 2008, which was the date of the Veteran's claim.  In a February 2012 rating decision, the Veteran was awarded a 100 percent disability rating for his PTSD, effective October 5, 2011.  Since this grant did not constitute a full grant of the benefits sought on appeal, the claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In August 2013, the Board granted a 100 percent disability rating for PTSD effective January 31, 2010, but remanded the claim listed on the title page to the Agency of Original Jurisdiction to obtain Social Security Administration (SSA) records that had not been associated with the claims file.  The requested SSA records were obtained and are addressed herein.  


FINDINGS OF FACT

1.  From February 29, 2008 to November 23, 2009, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, including work, family relations, judgment, thinking, and mood, due to:  near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work; and the inability to establish and maintain effective relationships.

2.  From November 23, 2009 to January 31, 2010, the Veteran's PTSD was manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, and no higher, for PTSD are met from February 29, 2008 to November 23, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a 100 percent rating for PTSD are met from November 23, 2009 to January 31 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection was granted and an initial disability rating and effective date were assigned.  The service connection claim has not only been substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran also has been satisfied in this case.  VA has assisted the Veteran in obtaining evidence, to include service treatment records, VA medical records, private medical records, and Social Security Administration (SSA) records, and has afforded the Veteran appropriate examinations to determine the severity of his disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  There was also substantial compliance with the Board's August 2013 remand, as the requested SSA records have been obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was afforded VA examinations in October 2008 and November 2009 in connection with his PTSD.  The Board finds the VA examination reports to be adequate.  The VA examiners reviewed the claims file and personally interviewed the Veteran, including eliciting a history from him.  This provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.

VA has substantially complied with the notice and assistance requirements, so the Veteran is not prejudiced by a decision on the claims being adjudicated at this time.

II.  Increased Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries, and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Service connection for a psychiatric condition was first claimed in February 2008, and service connection for PTSD was originally established in the December 2008 DRO Decision.  A 50 percent rating was assigned for this disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective February 29, 2008.  The rating was increased to 100 percent, effective January 31, 2010, in the Board's August 2013 decision.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or own occupation or name.  Id. 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5), are to be considered.  See 38 C.F.R. §§ 4.125, 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In its August 2013 decision, the Board granted the Veteran a 100 percent evaluation with an effective date of January 31, 2010.  Because the Veteran has already received the highest assignable rating as of that effective date, the decision herein will only address evidence relevant to the remaining portion of the period on appeal, i.e., the period from February 29, 2008 to January 31, 2010.

Records obtained from SSA in September 2013, pursuant to the Board's August 2013 remand directive, provided new evidence regarding the Veteran's symptoms prior to January 2010.  In a function report provided to SSA in February 2010, the Veteran reported that he had to stop managing others at his job in 1999.  He stated that for many years he had used many of his sick days and vacation days when he was not able to make it through his work day.  He reported being told by VA doctors and by the Vet Center to stop working immediately, and he took their advice.  He wrote in his function report, "Thank god I did not kill anyone or myself and made it to this point."  He also stated that he needed his girlfriend to remind him to take care of personal needs and grooming, and to take his medication.

SSA records also included a third-party function report submitted by the Veteran's girlfriend in February 2010.  She noted having lived with the Veteran for the previous 3 years.  She described his behavior as very moody and erratic, and said she had to sleep in a separate room because of the violent behavior resulting from his horrific nightmares.  According to her, the Veteran only slept three or four hours per night.  She constantly reminded him to brush his teeth, and to bathe, which she believed he did two to four times per week.  The Veteran's girlfriend noted that he would fall apart and cry under stress.  She stated that the Veteran was told on many occasions by VA doctors and Vet Center counselors to stop working because continuing to work with PTSD was detrimental to his mental health.  She described him as very depressed and unpredictable, with much anxiety.  She also noted that the Veteran had been through numerous relationships.

Evidence in the SSA records acquired on remand is consistent with the other evidence of record describing the Veteran's symptoms around the time he submitted his claim in February 2008.

Notes from a private examination conducted in September 2007 include the physician's impression that the Veteran was experiencing memory loss, as well as decreased appetite due to stress.  Another private medical examination report dated March 2008 noted that the Veteran was experiencing insomnia, strange thoughts, and difficulty coping with problems.  He requested a prescription for Valium to help him cope.  The physician's impressions included "anxiety neurosis."  The Veteran refused to undergo a psychology consultation, and it was noted that he had failed to report for a stress test that was scheduled for November 2007.

In July 2008, a Vet Center counselor recorded that the Veteran was bothered by recurrent nightmares and difficulty sleeping, with resulting fatigue making him angry, irritable, and impatient.  The Veteran told the counselor that his previous marriage had deteriorated 13 years prior, and stated that he was not easy to get along with.  He said that his work had become more difficult due to intrusive recurrent thoughts about Vietnam, and the resulting anger and frustration.  The counselor assessed the Veteran as having social and vocational impairment secondary to chronic PTSD, intrusive thoughts, sleep disturbance and nightmares, hypervigilance, survivor guilt, anger management problems, and feelings of grief.

In August 2008, the Veteran reported to a VA hospital for emergency treatment due to a panic attack.  It was noted that he was finding it more difficult to manage his emotions and thoughts, and was more angry, on guard, and fatigued than he remembered being before.  He reported terribly traumatic, distressing, recurrent nightmares about Vietnam.  He reported that his disturbed sleep was bothering his girlfriend, and that he was constantly fatigued and unable to focus.

In August 2008 the Veteran received an initial mental health evaluation from VA.  His GAF was 56.  During a depression screening, he reported that during the previous two weeks, he had little interest or pleasure in doing things for more than half of the days; had trouble falling asleep nearly every day; had little energy nearly every day; felt that he was a failure or was letting himself or his family down on several days; had trouble concentrating nearly every day; was fidgety or restless nearly every day; and generally found it very difficult to do his work, take care of things at home, or get along with others.  He received a score that was positive for moderately severe depression.  The Veteran again reported nightmares, flashbacks of service, irritability, hypervigilance, startling easily, anxiousness, depression, low energy, low appetite, and anhedonia.  He reported that he had these symptoms for many years, but that they had become worse during the last few months.  The VA physician observed mild psychomotor agitation, anxious mood, anxious affect, and fair judgment and insight.  The Veteran also noted that he had seen a therapist after separating from service due to relationship problems.  

In an August 2008 letter to his representative, the Veteran noted that for the past ten years he had been taking Ambien and Xanax on a regular basis due to sleeplessness and nightmares.

During a VA examination in October 2008, his GAF was 49.  He reported all of the same symptoms he had reported in August 2008, adding that his memory had decreased to the point that he had to write everything down to remember, and that his ability to perform at work, and his responsibilities, had decreased.  He expressed concern about not having work in the future to keep him busy enough to repress unwanted memories.  He reported having dissociative nightmares that resulted in his waking up without knowing where he was.  He said that he had punched a hole into a wall while having a nightmare.  He reported becoming extremely upset or anxious at unexpected noise.  He stated that he kept people at a distance and avoided many social situations, and that thinking about Vietnam could make him potentially suicidal if he did not stay busy enough.  He reported that he had called a hotline and his therapist for assistance with suicidal ideation.  

The VA examiner considered the Veteran to be employable with difficulty, and opined that he displayed extreme emotional lability.  His memory and concentration were observed to be moderately impaired, and the examiner noted that the Veteran often had to refer to notes and would lose his train of thought.  He was also observed to be having trouble controlling his impulses with regard to his speech.  His insight was impaired insofar as he had avoided psychiatric assistance out of fear of becoming a drug addict like his brothers.  He reported having a girlfriend and socializing with his two daughters.  The examiner remarked that the Veteran's GAF would have been lower if not for the facts that he was still employed and still maintained some relationship with his girlfriend and two daughters.  It was also noted that the Veteran, though still employed, was having difficulty at work and was decreasing his responsibilities.  The examiner found that the Veteran's problems with attention, concentration, and memory were having a negative impact on his work performance.  Specific functional impairments listed in the report of examination included flashbacks, sleep problems, mood swings, being easily startled, and deficits in attention and concentration. 

While receiving VA mental health treatment in October and December 2008, the Veteran continued to report the symptoms already noted, adding in December 2008 that he felt he should only work part-time, or not at all.

VA mental health treatment records of March 2009 reflected that the Veteran was experiencing anxiousness due to family stress, poor concentration, anhedonia, mild psychomotor agitation, and increased nightmares of running through the jungle.  His GAF was 65.

Another record of VA mental health treatment from May 2009 reflected that the Veteran continued to feel anxious due to job stress and because of Vietnam-related thoughts prompted by his coworker.  He stated that he did not want to hurt himself or others.  He continued to show anhedonia, psychomotor agitation, and fair judgement and insight.  These symptoms were noted repeatedly during June, July, August, October, and December 2009 mental health assessments.  In July 2009, he added that he experienced frequent crying episodes when in groups.  In August 2009, he reported that he had crawled under his bed at sound of thunder, had not gone to work lately, and had taken extra Xanax to calm himself down.  In October 2009 he reported that he had consistently been avoiding work.

In a November 2009 lay statement, the Veteran's girlfriend stated that the Veteran was in a "state of total confusion, erratic behavior and a loss of interest."  She reported that it was hard for the Veteran to get out of bed to go to work, and that he could not face the normal daily routine of his job.  She stated that the Veteran was extremely depressed and hostile.  He was unable to sleep and experienced disturbing dreams, sometimes waking up so upset that he would punch the wall.  He was unable to attend family functions, and found himself alone. 

During a VA examination for PTSD on November 23, 2009, the examiner found that during the previous year, the Veteran's symptoms had dramatically exacerbated, and that he had a number of altercations and violent outbursts at work.  His GAF was 38.  The Veteran had reduced his time at work to only one or two days per week, using all of his sick leave and vacation leave time to do so.  The examination report noted that the Veteran was not actually able to work, but continued to put in the days necessary to qualify for his retirement benefits.  The Veteran's startle response and hypervigilance had exacerbated, and he avoided almost all forms of socialization.  The report of examination described him as "almost totally isolated," and concerned about his relationship with his girlfriend.  The examiner opined that the Veteran was barely functioning at the time of this examination.  During the previous year, he had engaged in homicidal ideation toward his coworkers and suicidal ideation, but had no plans to harm himself or others.  It was also noted that the Veteran often neglected his personal hygiene, needing to be reminded by his girlfriend.  The examiner concluded that the Veteran was "totally impaired both occupationally and socially." 

The Veteran retired from his last place of employment on January 31, 2010.

The Board deems the Veteran to be competent to report symptoms relevant to the evaluation of his PTSD.  The Veteran's reports of his symptoms are also credible, as they have remained consistent throughout the private treatment records, VA treatment records, and VA examination records in the claims file.  Moreover, the lay statements provided by his girlfriend, and the notes of therapists and physicians, reflect observations of symptoms consistent with those described by the Veteran.  

Here, the Veteran is entitled to a 100 percent rating from November 23, 2009 to January 31, 2010.  This is based on the VA examiner's assessment that the Veteran's symptoms had dramatically exacerbated since his October 2008 examination, and his finding of total occupational and social impairment.

From February 29, 2008 to November 23, 2009, the preponderance of the relevant evidence of record shows that the Veteran's disability picture more nearly approximated the criteria for a 70 percent rating for PTSD, but no higher.  Beginning at least as early as February 2008, the Veteran showed deficiencies in most areas, including work, family relations, judgment, thinking, and mood, due to symptoms that included suicidal ideation; intermittently obscure speech; near-continuous depression affecting the ability to function effectively; impaired impulse control, including unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; panic attacks; flattened affect; memory loss; insomnia and interrupted sleep due to nightmares; fatigue; intrusive thoughts; psychomotor agitation; flashbacks; mood swings; inability to concentrate; and avoidance of social situations.  

The record shows that the Veteran's deficiencies in his occupation included the steady loss of responsibility, decreased ability to perform, and a steady reduction in the number of days worked per week.  Evidence of record shows that these deficiencies were caused by intrusive thoughts, inability to maintain effective relationships, unprovoked irritability, difficulty in stressful situations, and fatigue, among other things.  

Deficiencies in the Veteran's family relations included an inability to attend family functions, anxiousness due to family stress, and the feeling that he was a failure or was letting himself or his family down.  His previous marriage had failed, he had trouble maintaining relationships, and he only spoke with his daughters on the phone.  He reported that he thought himself to be very difficult to get along with.

Regarding the Veteran's judgment and thinking, his judgment and insight were consistently rated as merely "fair" by VA mental health professionals beginning in August 2008, and never improved.  Symptoms affecting his thinking and judgment included memory loss, intrusive thoughts, flashbacks, fatigue, and the inability to concentrate.

Deficiencies in the Veteran's mood included depression, irritability, mood swings, and emotional lability affecting his ability to function.  Symptoms causing these deficiencies included insomnia and fatigue; fear of nightmares, intrusive thoughts, and flashbacks; and suicidal or otherwise violent thoughts prompted by social situations.

The symptoms which caused the Veteran's deficiencies at work, in his social relationships, and in his judgment, thinking, and mood predated the period on appeal and continued throughout.  As early as 1999, his symptoms resulted in his no longer being able to manage others at work.  Memory loss and stress were noted by the Veteran's doctor beginning in September 2007, and in November 2007 a stress test was recommended.  In March 2008, within weeks of the Veteran's claim being submitted, it was noted that he was having strange thoughts and difficulty dealing with problems.  By July 2008, he had revealed to a counselor that intrusive recurrent thoughts about Vietnam, and their resulting anger and frustration, had been making his work difficult.  Impaired impulse control, in the form of psychomotor agitation, was documented in August 2008, and continued throughout the appeal period.  His GAF was 56 in August 2008, correlating to the moderate difficulties causing social and occupational impairment in the Veteran's work, family relations, judgment, thinking, and mood.  In his August 2008 letter, the Veteran reported having to take medication on a regular basis for ten years to prevent nightmares and sleeplessness.  During his August 2008 mental health assessment, the Veteran again stated that he had been experiencing the reported symptoms for many years.  In her statement to SSA in 2010, the Veteran's girlfriend reported that she had known him for three years, i.e. since 2007, and described him as moody, erratic, depressed, unpredictable, and anxious, among other things, during that time.

The next higher rating of 100 percent disability due to PTSD requires total occupational and social impairment.  As previously noted, the Veteran was employed and was living with his girlfriend during this period.  Medical records from February 2007 to November 2009 did not reflect that the Veteran experienced gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; disorientation to time or place; or memory loss for the names of his close relatives, his own occupation, or his own name.  Though the Veteran did exhibit an intermittent inability to perform activities of daily living in terms of minimal personal hygiene, this deficiency did not result in total occupational or social impairment insofar as the Veteran continued to work during this time.  Overall, the evidence does not support a finding that the Veteran's occupational and social impairment, though substantial, could be considered "total" during this period; nor can the evidence support a finding that the Veteran's disability picture more closely approximated the criteria for a 100 percent rating during that time.

In reaching this decision, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by 38 C.F.R. § 3.321(b)(1) as governing norms, including marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability level and symptomatology of the Veteran's PTSD.  The Board finds that the rating criteria of Diagnostic Code 9411 adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  As discussed above, there is a higher rating available under the applicable diagnostic code, but the Veteran's PTSD is not productive of such manifestations.  The criteria for the assigned 70 percent disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  In this regard, the Board emphasizes that the list of symptoms under Diagnostic Code 9411 are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) are not met.  

Finally, the Board considered whether a claim of total disability based on individual unemployability was inferred in accordance with Rice v. Shinseki, 22 Vet. App. 447   (2009).  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is raised if a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Id.

The Veteran's assertions regarding his inability to work are based solely on his PTSD symptomatology, so the issue of entitlement to a TDIU since November 23, 2009 is rendered moot by the assignment of a 100 percent disability rating herein.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Regarding the period prior to November 23, 2009, the record shows that the Veteran was still employed during this time, the October 2008 VA examiner found him employable, albeit with difficulty, and SSA has found him unemployable since January 2010.  Accordingly, as there is no evidence of unemployability during this period, a TDIU is not raised.


ORDER

An initial rating of 70 percent, and not higher, for PTSD is granted from February 29, 2008 to November 23, 2009.

A 100 percent rating for PTSD is granted from November 23, 2009 to January 31 2010.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


